WOODLEY, Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody to be extradited to the State of Arizona.
The statement of facts agreed to be a true and correct statement of all the evidence introduced in the case consists only of the testimony of appellant elicited by his counsel.
The Executive Warrant of the Governor of Texas is not found in the record, though the order appealed from recites that it was considered. The same is true as to the Requisition of the Governor of Arizona, and supporting documents.
In the absence of the Executive Warrant or other evidence offered by the state, there was no showing that appellant was lawfully restrained.
The order remanding appellant for extradition is reversed and the cause remanded.